432 F.2d 923
Leander BLEDSOE, Petitioner-Appellant,v.Louis S. NELSON, Warden, Respondent-Appellee.
No. 25090.
United States Court of Appeals, Ninth Circuit.
September 8, 1970.

Leander Bledsoe, in pro. per.
Thomas C. Lynch, Atty. Gen., Los Angeles, Cal., for appellee.
Before BARNES and HUFSTEDLER, Circuit Judges, and PECKHAM, District Judge.*
PER CURIAM:


1
This is an appeal from the denial of a Petition for a Writ of Habeas Corpus brought by a state prisoner convicted of murder (Cf. People v. Bledsoe, 252 Cal. App.2d 727, 60 Cal.Rptr. 703 (1964)).


2
Each of the four grounds urged on appeal were carefully considered and ruled upon by the Honorable E. Avery Crary, United States District Court Judge (C.T. 80-89), adversely to appellant. Appellant's alleged incriminating statements, if incriminating, and if violative of Massiah v. United States, 377 U.S. 201, 84 S.Ct. 1199, 12 L.Ed.2d 246 (1964), were harmless error in view of the nature and extent of the evidence of defendant's guilt presented before the jury. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 L.Ed.2d 284 (1969).


3
We refer to and incorporate Judge Crary's Memorandum Opinion and Order denying relief as our own, and Affirm.



Notes:


*
 Hon. Robert F. Peckham, United States District Judge, Northern District of California, sitting by designation